DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 14/700,427 filed on 04/30/2015, which is now Abandoned and has PRO 61/987,954 filed on 05/02/2014 is acknowledged.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/700,427, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 1 is claiming “the central portion including at least a third elongate member of the plurality of elongate members, the third elongate member being unconnected or distinct from the first elongate member and the second elongate member”.  The “unconnected” and the “distinct” limitations are not supported in the written specification.  While the word “distinct” does not appear in the written specification, however, the drawings seems to support the “distinct” language.  The “distinct” limitation can be interpreting broadly as the third elongate member in claim 1 is shown as a sinusoidal shaped and the first and second elongate members are shown as petal shaped in figure 8 of the drawing, therefore, arguably, the “distinct” language can be said to have support in the drawing.  However, the “unconnected” language is not being support.  As can see in figure 8 of the drawing of the instant application, the third elongate member of the central portion is connected  to the first and second elongate members of the apposition portions at least via the covering material or they are connected as shown in the drawing below.  Since there is not support for the limitation of “unconnected” in the written specification, it is not clear how they are positioned relative to each other and therefore not clear whether or not they are connected or unconnected.  Therefore, the instant claims only have priority date of the filling date of the instant application on 01/13/2020.

    PNG
    media_image1.png
    385
    290
    media_image1.png
    Greyscale

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 is claiming “the central portion including at least a third elongate member of the plurality of elongate members, the third elongate member being unconnected or distinct from the first elongate member and the second elongate member”.  There are lack of supports for these limitations in the written specification.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least a portion of the one or more of the first apposition petals overlap or cross a portion….one or more first apposition petals” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 objected to because of the following informalities:  Claim 9 recited “wherein at least or portion”.  It should be “at least a portion”.  And “another of the one or more first apposition petals”.  It should be “another of the one or more of the first apposition petals”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recited, “at least a portion of the one or more of the first apposition petals overlap or cross a portion of another of the one or more first apposition petals.  It is unclear how the first apposition petal cross over another first apposition petal.  Both the specification and the drawings fail to support this limitation.  The examiner’s position is that the first apposition petals overlap or cross  a portion of the second apposition petal.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0049675 to Wallace.
Wallace teaches:
Claim 1:  A medical device comprising: a frame comprising a plurality of elongate members (Fig. 1 reproduced with annotation below); a first apposition portion including at least a first elongate member of the plurality of elongate members having a plurality of first apposition petals (Fig. 1 reproduced with annotation below); a second apposition portion including at least a second elongate member of the plurality of elongate members having a plurality of second apposition petals (Fig. 1 reproduced with annotation below); a central portion including at least a third elongate member of the plurality of elongate members (Fig. 1 reproduced with annotation below), the third elongate member being unconnected or distinct from the first elongate member and the second elongate member (Fig. 1 below shown that the third elongate member of the central portion is a straight or a zigzag line and the first and second elongate members are in the shape of a petal, therefore, they are distinct from each other) ; and a covering material (Fig. 1 reproduced with annotation below) disposed on at least some portions the first apposition portion, the second apposition portion, and the central portion and forming a substantially cylindrical lumen within the central portion (Fig. 1 reproduced with annotation below).
Claim 2:  At least one of the first elongate member, the second elongate member, and the third elongate member (Fig. 1 reproduced with annotation below) is different than another of the first elongate member, the second elongate member, and the third elongate member (the word “different” alone is very broad.  Two of exact devices can be different because there are two of them.  In this case, it can be interpreted that the first elongate member is different than the another first elongate member because there are two of them and therefore they are different.  Another way of reading this is that the at least one elongate member is different than the another second or third elongate members).
Claim 3:  At least portions of the first apposition portion and the second apposition (Fig. 1 reproduced with annotation below) portion are uncovered by the covering material (para. 0033, the graft/covering material in some embodiments may cover some or all of the arm/petal).
Claim 5:  A deployed outer diameter of the central portion is slightly less than a diameter of a tissue aperture in which the central portion is configured to deploy.  (Intended used) (It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). (This claim is being rejected under intended use.  The device of Wallace is capable of being used as claimed if one desires to do so, then it meets the claim.
Claim 6:  The first apposition portion and the second apposition portion (Fig. 1 reproduced with annotation below) are configured to compress opposing tissue sides to facilitate migration resistance (Fig. 6).
Claim 9:  At least a portion of the one or more of the first apposition petals overlap or cross a portion of another of the one or more of the second apposition petals. (looking from the top of the device down, the first and second apposition petals overlapping each other).


    PNG
    media_image2.png
    543
    842
    media_image2.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of US 2017/0105854 to Treacy et al. (Treacy).
Wallace teaches:
The device of claim 1 ( see rejection of claim 1 above).
Wallace fails to teach:
The covering material is elastic and configured to stretch to accommodate changes in length or diameter of the central portion.
Treacy teaches:
A woven stent device and manufacturing method comprises a membrane covering for the stent that is formed of an elastic or flexible material that can adapt to radial compression of a stent prior to delivery, as well as foreshortening of a stent during expansion from a compressed state (para. 0095).
Wallace teaches the current invention but fails to disclose the graft is elastic and configured to stretch as claimed.  However, Treacy teaches this limitation.  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the membrane covering of Treacy with the elastic and flexibility characteristic into Wallace in order to enhance loading and deploying the stent with the covering membrane (para. 0095).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace in view of US 2010/0305590 to Holmes et al. (Holmes).
Wallace teaches:
The device of claim 1 (see rejection of claim 1 above).
Wallace fails to teach:
Claim 7:  One or more of the first apposition petals are offset from one or more of the second apposition petals.
Claim 8:  An axes of the one or more of the first apposition petals are offset from an axes of one or more of the second apposition petals.
Holmes teaches:
In the same field as endeavor an anchoring device having petal flanges at both ends of a central portion where the top petal flanges having axes that are offset from the bottom petal flanges (Fig. 3A-B).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to modify the flanges of the first and second apposition portions of Wallace to be offset as taught by Holmes in order to prevent flanges from eroding through tissues (para. 0025).
Prior arts in the PTO-892 that are consider pertinent to the claimed invention are hereby cited.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771